Title: To James Madison from Hugh Lennox, Sr., 31 October 1806
From: Lennox, Hugh, Sr.
To: Madison, James



Sir
Kingston October 31th. 1806

I have the honor to enclose you for your information, a Copy of Certain papers found on board the Spanish Schooner Santa Cecilia, lately captured by one of his Britanic Majestys Cruizers.  The consequence of these invoked papers will be the detention of all American Vessels bound to Spanish Ports on the main.  The cargo of the Schooner Speculator of NewYork was condemned last tuesday, in consequence of her having on board Two hundred & fifty barrels of flour, and the name of Jenkins & Havens to the charter party, altho the Schooner was Cleared out for Porto Rico, and found dismasted in a proper latitude for that Port.  Indeed I apprehend every Invoice of Cargo having the Spanish Counsuls certificate attached as pointed out in these invoked papers will be brought in and condemned.  I have thought proper to give this information that you may use it as you see fit.  I have the honor to be Sir, your Most Ob Servant

Hugh Lennox

